Citation Nr: 1434450	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  07-03 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and bipolar disorder.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran had active service from May 1964 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and May 2008 rating decisions issued the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan, that, in pertinent part, denied service connection for PTSD and for tinnitus.

In October 2007, the Veteran testified at a personal hearing over which a Decision Review Officer of the RO presided.  Thereafter, in June 2009, he testified at a hearing over which the undersigned presided while at the RO.  A transcript of each hearing has been associated with the claims file.

This matter was previously before the Board in September 2009, September 2011,  August 2013, and December 2013 at which time it was remanded for additional development.  It is now returned to the Board. Regrettably, the requested development has not yet been completed.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.



REMAND

In the December 2013 remand, the Board requested that a VA opinion be obtained regarding whether the Veteran's diagnosed mixed bipolar disorder was causally related to his active service.  The examiner was to specifically consider the Veteran's reports of the onset of his symptoms during service.  However, in the subsequent March 2014 VA examination report, the examiner did not consider the Veteran's reports regarding in-service symptoms.  Rather, the examiner noted when the disorder was diagnosed and that the separation examination marked the psychiatric system as normal.  

The Board noted in its December 2013 remand that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 
21 Vet. App. 23 (2007).

As the Board's December 2013 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  An opinion as to the etiology of the Veteran's bipolar disorder must be provided.

As noted in the last remand, the issue of service connection for tinnitus is inextricably intertwined with the issue of service connection for an acquired psychiatric disability as there's an opinion of record that relates tinnitus to a side-effect of his psychiatric medication.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one cannot be rendered until a final decision on the other is issued).  Thus, the issue of service connection for tinnitus must be deferred pending adjudication of the issue of service connection for an acquired psychiatric disability.    

Accordingly, the case is REMANDED for the following action:

1.  The claim must be forwarded to the examiner who provided the March 2014 report, if available, for consideration of the Veteran's reports of symptom onset during service and for an updated opinion with a complete rationale that specifically considers those reports.  

The examiner should provide an opinion as to whether the current bipolar disorder at least as likely as not is related to service.  The opinion should include consideration of the Veteran's reports and testimony regarding in-service onset of psychiatric symptoms.  The examiner should provide reasons for all opinions.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, including reports of ongoing symptoms since service, the examiner should provide reasons for doing so.

If the examiner is not available, another psychiatrist  should review the record and provide the needed opinions and reasons.  If further examination is recommended, this should be provided.

2.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If the appeal is returned to Board without compliance of the remand directives by the agency of original jurisdiction, another remand will likely result.  Stegall, 11 Vet. App. at 271.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

